920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert L. ALEXANDER, Defendant-Appellant.
No. 90-1475.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Alexander appeals the district court's order denying Alexander's request for sentence credit under 18 U.S.C. Sec. 3568 (repealed).  The parties have briefed the issues, Alexander proceeding without counsel.


3
Upon consideration, we agree with the district court's disposition of the claim.  We will assume, without deciding, that Alexander's claim is properly before the court.  Case law is clear that he is not entitled to sentence credit for time not spent physically in custody.   Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).  The claim is meritless.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.